McAdam, Ch. J.
The defendant obtained an order requiring the plaintiff to file security for costs, with a stay of all his proceedings in the mean time. The plaintiff now moves for leave to discontinue. The stay does not prevent this. The application is not aggressive, .but in the nature of a petition to the court for relief. The plaintiff cannot comply with its order, and asks leave to retire from the litigation. He should be permitted to do this on payment of the taxable costs (1 Abb. Pr. 46).
Application .for leave to discontinue, on payment of costs, granted.